Citation Nr: 0025129	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the residuals of a neck 
and upper back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
San Diego, California Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims 
for service connection for a neck injury/cervical spine 
condition, post-traumatic stress disorder (PTSD) and a skin 
rash secondary to herbicide exposure.  In June 1998 the 
veteran submitted additional evidence in support of his claim 
for service connection for the neck injury/cervical spine 
condition and the RO again denied the claim later that same 
month.

In September 1998 the veteran submitted a notice of 
disagreement with the June 1998 rating decision and added the 
contention that he was also suffering from headaches.  
Statements in support of his claim indicated that he felt the 
headaches resulted from the same incident which caused his 
neck injury and cervical spine condition.

In a February 1999 rating decision the RO denied the claim 
for headaches as secondary to the injury which the veteran 
contended caused his neck and spine conditions, as well as on 
a direct basis.  A statement of the case was also provided 
that month which incorporated by reference the June 1998 
rating decision and characterized the veteran's claim as one 
for service connection for neck injury/cervical spine 
condition, also claimed as upper back pains and headaches.  
The veteran submitted his Substantive Appeal in April 1999 as 
to all issues in the statement of case.  The Board has 
restated the issue in this case as entitlement to service 
connection for the residuals of a neck and upper back injury.

The veteran has never filed a notice of disagreement 
regarding the RO's decision  on the issues of entitlement to 
service connection for post-traumatic stress disorder and a 
skin rash secondary to herbicide exposure, and they are not 
before the Board on this appeal.




FINDING OF FACT

The record contains no competent evidence showing that the 
veteran suffers from headaches or a neck, back or shoulder 
disability which is causally related to any incident of 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for the residuals of a neck 
and upper back injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he was injured during active duty 
when a mooring line snapped and caused him to fall on his 
upper back.  He alleged that he was unconscious for 4 to 5 
seconds and there was numbness in his right arm, forearm, 
fingers and upper right shoulder.  He reported to sick bay 
and was treated with aspirin and placed on light duty.  
Subsequently the pain in his back and right shoulder became 
worse and he developed headaches.  Review of the veteran's 
service medical records notes no such incident and is 
negative for any treatment for the back, neck or shoulder.  
Headaches are noted in the service medical records associated 
with flu-like symptoms.  The veteran's separation examination 
was negative for any injuries or conditions of the head, neck 
upper extremities or spine.  The examination was entirely 
normal.

Private medical and employment records show that the veteran 
was injured in an industrial accident in February 1985.  He 
was pinned by a large container in the back of a trailer.  He 
reported numbness in his right upper extremity, a short 
period of unconsciousness and headache.  A March 1985 
neurological examination revealed no basis for neurologic 
disability or permanent deficit.

In August 1985 the veteran underwent a private orthopedic 
examination.  The examiner noted symptoms identical to those 
that the veteran is claiming in this appeal.  The history 
noted that there were no chest, back right shoulder or neck 
symptoms before this accident.  The veteran was described as 
well and working when the accident occurred.  The examiner 
concluded that the veteran's neck, right parascapular and 
shoulder symptoms and associated impairment were the result 
of the February 1985 industrial accident.  Further medical 
care and treatment was expected to be required and the 
examiner opined that the veteran would have to pursue a less 
strenuous occupation.

The veteran was afforded a VA examination in September 1996.  
The veteran reported pain in the right side of his neck and 
radiating down the right shoulder and arm, not associated 
with any trauma, beginning in 1972.  Neurological examination 
of the upper extremities was normal.  The diagnoses were 
right cervical radiculopathy with normal range of motion of 
the cervical spine and right shoulder and mild degenerative 
changes of the cervical spine.

Also of record are private medical records from the 
Philippines where the veteran has occasionally resided.  A 
March 1997 record noted recurring pain in the right neck and 
shoulder with radiation to the right arm.  He reported a 
"history of trauma 15 years ago (1972) sustained when a 
mooring line from his ship fell on his back."  The veteran 
reported aggravating the injury while working as a postman.


Pertinent law and regulations

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumptive period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.


Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran suffers from the residuals of 
an accident during active duty.  The medical evidence clearly 
documents a 1985 industrial accident, prior to which the 
veteran was healthy, as the cause of any headaches or neck, 
shoulder or upper extremity residuals the veteran may have.  
The Board has considered the March 1997 record of treatment, 
which indicates an accident in "1972."  However, the 
history reported therein is based solely on allegations from 
the veteran.  The Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Moreover, it is also noted in the 
same sentence that this injury was "15 years ago," which 
does not correlate with an injury in 1972, more than 20 years 
earlier.  

The only evidence of a nexus between the reported conditions 
and an injury during active service is the opinion of the 
veteran.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has also held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, there is no 
evidence of continuity of symptomatology which demonstrates a 
nexus.  Consequently, the Board finds the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for residuals of a neck and upper back injury.  
See 38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for the residuals of a neck 
and upper back injury is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

